Exhibit 10.5

EXECUTION VERSION

SUPPLEMENT NO. 3 dated as of February 15, 2012 (this “Supplement”) to the
Guarantee and Collateral Agreement dated as of June 23, 2006, as amended and
restated as of December 6, 2010, and as further amended and restated as of
February 14, 2011 (as amended and supplemented from time to time, the “Guarantee
and Collateral Agreement”), among TRANSDIGM INC., a Delaware corporation (the
“Borrower”), TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”),
each subsidiary of the Borrower from time to time party thereto (each such
subsidiary individually a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the Borrower
are referred to collectively herein as the “Grantors”) and CREDIT SUISSE AG, as
collateral agent for the Secured Parties and as administrative agent under each
of the 2010 Credit Agreement and the 2011 Credit Agreement (each as defined
below) (in such capacities, the “Agent”).

A. Reference is made to (a) the Credit Agreement dated as of December 6, 2010,
as amended by Amendment No. 1 dated as of March 25, 2011 (as amended,
supplemented or otherwise modified from time to time, the “2010 Credit
Agreement”), among the Borrower, Holdings, each subsidiary of the Borrower from
time to time party thereto, the lenders from time to time party thereto (the
“2010 Lenders”) and the Agent and (b) the Credit Agreement dated as of
February 14, 2011, as amended by the Amendment No. 1 and Incremental Term Loan
Assumption Agreement, dated as of the date hereof (as amended, supplemented or
otherwise modified from time to time, the “2011 Credit Agreement” and, together
with the 2010 Credit Agreement, the “Credit Agreements”), among the Borrower,
Holdings, each subsidiary of the Borrower from time to time party thereto, the
lenders from time to time party thereto (the “2011 Lenders” and, together with
the 2010 Lenders, the “Lenders”) and the Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the 2010 Credit Agreement, the 2011 Credit
Agreement or the Guarantee and Collateral Agreement, as the context may require.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the 2010 Issuing Banks to issue
Letters of Credit. Section 7.16 of the Guarantee and Collateral Agreement
provides that additional Domestic Subsidiaries of the Loan Parties may become
Subsidiary Guarantors and Grantors under the Guarantee and Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiaries (collectively, the “New Subsidiaries” and each, a “New
Subsidiary”) are executing this Supplement in accordance with the requirements
of the applicable Credit Agreement to become Subsidiary Guarantors and Grantors
under the Guarantee and Collateral Agreement in order to induce the Lenders to
make additional Loans and the 2010 Issuing Banks to issue additional Letters of
Credit, and as consideration for Loans previously made and Letters of Credit
previously issued.

Accordingly, the Agent and each New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, each New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor, and each New Subsidiary



--------------------------------------------------------------------------------

hereby (a) agrees to all the terms and provisions of the Guarantee and
Collateral Agreement applicable to it as a Grantor and Subsidiary Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor and Subsidiary Guarantor thereunder are true
and correct in all material respects on and as of the date hereof (except for
any representation or warranty that is limited by its terms to an earlier
specified date). In furtherance of the foregoing, each New Subsidiary, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Guarantee and Collateral Agreement), does hereby create and grant
to the Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
such New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Guarantee and Collateral Agreement) of such New Subsidiary. Each
reference to a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and
Collateral Agreement shall be deemed to include such New Subsidiary. The
Guarantee and Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. Each New Subsidiary represents and warrants to the Agent and the
other Secured Parties that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Subsidiaries and the Agent. Delivery of an executed
signature page to this Supplement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

SECTION 4. Each New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of each location
where any Collateral of such New Subsidiary is stored or otherwise located, set
forth on Schedule II is a true and correct schedule of the Pledged Collateral of
such New Subsidiary and set forth on Schedule III is a true and correct schedule
of the Intellectual Property of such New Subsidiary, and (b) set forth under its
signature hereto, is the true and correct legal name of such New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood



--------------------------------------------------------------------------------

that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement. All
communications and notices hereunder to the New Subsidiaries shall be given to
it at the address set forth under its signature below.

SECTION 9. Each New Subsidiary agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiaries and the Agent have duly executed this
Supplement to the Guarantee and Collateral Agreement as of the day and year
first above written.

 

AMSAFE GLOBAL HOLDINGS, INC. By:   /s/ Gregory Rufus Name:   Gregory Rufus
Title:   Treasurer and Secretary Address:  

1043 N. 47th Avenue

Phoenix, AZ 85043

Legal Name:   AMSAFE GLOBAL HOLDINGS, INC.

Jurisdiction of Formation:     Delaware

Location of Chief Executive Office:

            1043 N. 47th Avenue

            Phoenix, AZ 85043

AP GLOBAL HOLDINGS, INC. By:   /s/ Gregory Rufus Name:   Gregory Rufus Title:  
Treasurer and Secretary Address:  

1043 N. 47th Avenue

Phoenix, AZ 85043

Legal Name:   AP GLOBAL HOLDINGS, INC.

Jurisdiction of Formation:     Delaware

Location of Chief Executive Office:

            1043 N. 47th Avenue

            Phoenix, AZ 85043

 

[SIGNATURE PAGE TO SUPPLEMENT NO. 3 TO THE GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

 

AP GLOBAL ACQUISITION CORP. By:   /s/ Gregory Rufus Name:   Gregory Rufus Title:
  Treasurer and Secretary Address:  

1043 N. 47th Avenue

Phoenix, AZ 85043

Legal Name:   AP GLOBAL ACQUISITION CORP.

Jurisdiction of Formation:     Delaware

Location of Chief Executive Office:

            1043 N. 47th Avenue

            Phoenix, AZ 85043

AMSAFE INDUSTRIES, INC. By:   /s/ Gregory Rufus Name:   Gregory Rufus Title:  
Treasurer and Secretary Address:  

1043 N. 47th Avenue

Phoenix, AZ 85043

Legal Name:   AMSAFE INDUSTRIES, INC.

Jurisdiction of Formation:     Delaware

Location of Chief Executive Office:

            1043 N. 47th Avenue

            Phoenix, AZ 85043

BRIDPORT HOLDINGS, INC. By:   /s/ Gregory Rufus Name:   Gregory Rufus Title:  
Treasurer and Secretary Address:  

1043 N. 47th Avenue

Phoenix, AZ 85043

Legal Name:   BRIDPORT HOLDINGS, INC.

Jurisdiction of Formation:     Delaware

Location of Chief Executive Office:

            1043 N. 47th Avenue

            Phoenix, AZ 85043

 

[SIGNATURE PAGE TO SUPPLEMENT NO. 3 TO THE GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

 

AMSAFE, INC. By:   /s/ Gregory Rufus Name:   Gregory Rufus Title:   Treasurer
and Secretary Address:  

1043 N. 47th Avenue

Phoenix, AZ 85043

Legal Name:   AMSAFE, INC.

Jurisdiction of Formation:     Delaware

Location of Chief Executive Office:

            1043 N. 47th Avenue

            Phoenix, AZ 85043

AMSAFE AVIATION, INC. By:   /s/ Gregory Rufus Name:   Gregory Rufus Title:  
Treasurer and Secretary Address:  

100 Hudson Industrial Drive

Griffin, GA 30224

Legal Name:   AMSAFE AVIATION, INC.

Jurisdiction of Formation:     Georgia

Location of Chief Executive Office:

            100 Hudson Industrial Drive

            Griffin, GA 30224

AMSAFE BRIDPORT, INC. By:   /s/ Gregory Rufus Name:   Gregory Rufus Title:  
Treasurer and Secretary Address:  

68 New Hampshire Avenue

Portsmouth, NH 03801

Legal Name:   AMSAFE BRIDPORT, INC.

Jurisdiction of Formation:     Georgia

Location of Chief Executive Office:

            68 New Hampshire Avenue

            Portsmouth, NH 03801

 

[SIGNATURE PAGE TO SUPPLEMENT NO. 3 TO THE GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

 

AMSAFE COMMERCIAL PRODUCTS, INC. By:   /s/ Gregory Rufus Name:   Gregory Rufus
Title:   Treasurer and Secretary Address:  

22937 Gallatin Way

Elkhart, IN 46514

Legal Name:   AMSAFE COMMERCIAL PRODUCTS, INC.

Jurisdiction of Formation:     Delaware

Location of Chief Executive Office:

            22937 Gallatin Way

            Elkhart, IN 46514

BRIDPORT-AIR CARRIER, INC. By:   /s/ Gregory Rufus Name:   Gregory Rufus Title:
  Treasurer and Secretary Address:  

1043 N. 47th Avenue

Phoenix, AZ 85043

Legal Name:   BRIDPORT-AIR CARRIER, INC.

Jurisdiction of Formation:     Washington

Location of Chief Executive Office:

            1043 N. 47th Avenue

            Phoenix, AZ 85043

 

[SIGNATURE PAGE TO SUPPLEMENT NO. 3 TO THE GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

 

BRIDPORT ERIE AVIATION, INC. By:   /s/ Gregory Rufus Name:   Gregory Rufus
Title:   Treasurer and Secretary Address:  

1317 W. 12th Street

Erie, PA 16501

Legal Name:   BRIDPORT ERIE AVIATION, INC.

Jurisdiction of Formation:     Delaware

Location of Chief Executive Office:

            1317 W. 12th Street

            Erie, PA 16501

AMSAFE – C SAFE, INC. By:   /s/ Gregory Rufus Name:   Gregory Rufus Title:  
Treasurer and Secretary Address:  

1043 N. 47th Avenue

Phoenix, AZ 85043

Legal Name:   AMSAFE – C SAFE, INC.

Jurisdiction of Formation:     Delaware

Location of Chief Executive Office:

            1043 N. 47th Avenue

            Phoenix, AZ 85043

 

[SIGNATURE PAGE TO SUPPLEMENT NO. 3 TO THE GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Agent

by

  /s/ Robert Hetu   Name: Robert Hetu   Title: Managing Director

by

  /s/ Kevin Buddhdew   Name: Kevin Buddhdew   Title: Associate

 

[SIGNATURE PAGE TO SUPPLEMENT NO. 3 TO THE GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

Schedule I to

the Supplement No. 3

to the Guarantee and

Collateral Agreement

LOCATION OF COLLATERAL

 

1. 1043 North 47th Ave., Phoenix, Arizona 85043

 

2. 68 New Hampshire Avenue, Portsmouth, New Hampshire 03801

 

3. 100 Hudson Industrial Drive, Griffin, Georgia 30224

 

4. 22937 Gallatin Way, Elkhart, Indiana 46514

 

5. 2220 E. Cerritos Avenue, Anaheim, California, 92806

 

6. Building 1122, Phoenix-Mesa Gateway Airport, Mesa, Arizona

 

7. 1819 Central Avenue South, Kent, Washington, 98302

 

8. 1317 West 12th St., Erie, Pennsylvania 16501



--------------------------------------------------------------------------------

Schedule II

to Supplement No. 3

to the Guarantee and

Collateral Agreement

Pledged Securities of the New Subsidiaries

CAPITAL STOCK

 

Issuer

   Type of
Stock      Number of
Shares
Authorized      Number of
Shares
Outstanding      Shares
Owned By:   Number and
Class of Shared
Pledged:      % of
Equity
Interest
Pledged:  

AmSafe Aviation, Inc.

     Common         1,000         50       AmSafe, Inc.     50 common        
100 % 

AmSafe Aviation (Chongqing) Limited

     Common         150,000         N/A       AmSafe, Inc.     N/A         65 % 

AmSafe Bridport (Private) Limited

     Common         50,000         2       AmSafe, Inc. (50%)


Bridport-Air
Carrier, Inc.
(50%)

   


 

0.65 common


0.65 common

  


  

     65 % 

AmSafe Bridport (Kunshan) Co., Ltd.

     N/A         N/A         N/A       Bridport-Air
Carrier, Inc.     N/A         65 % 

AmSafe Bridport, Inc.

     Common         1,000         1,000       AmSafe, Inc.    
  1,000
common   
        100 % 

AmSafe Commercial Products (Kunshan) Co. Ltd.

     N/A         N/A         N/A       AmSafe
Commercial
Products, Inc.     N/A         65 % 

AmSafe Commercial Products, Inc.

     Common         1,000         1,000       AmSafe, Inc.    
  1,000
common   
        100 % 

AmSafe, Inc.

     Common         1,000         1,000       AmSafe
Industries,
Inc.    
  1,000
common   
        100 % 

Bridport Erie Aviation, Inc.

    
 


 
 

Common
Series A


Common
Series B

  
  


  
  

    


 

800


200

  


  

    


 

800


200

  


  

   Bridport-Air
Carrier, Inc.

Bridport-Air
Carrier, Inc.

   
  1,000
common   
        100 % 

Bridport

     Common         1,000         1,000       AmSafe     1,000         100 % 



--------------------------------------------------------------------------------

Issuer

   Type of
Stock    Number of
Shares
Authorized      Number of
Shares
Outstanding      Shares
Owned By:   Number and
Class of
Shared
Pledged:    % of
Equity
Interest
Pledged:   Holdings, Inc.             Industries, Inc.   common   

Bridport Limited

   Ordinary      30,000,000         23,319,587       Bridport
Holdings, Inc.   15,157,731
ordinary
shares      65 % 

Bridport-Air Carrier, Inc.

   Preferred


Common

    


 

5,000,000


10,000,000

  


  

    


 

0


200,100

  


  

   None


AmSafe, Inc.

  200,100
common      100 % 

Kunshan AmSafe Commercial Products Co., Ltd.

   N/A      N/A         N/A       AmSafe
Commercial
Products, Inc.
(100%)   N/A      65 % 

Precision Weaving, Inc.

   Common      1,000         1,000       AmSafe, Inc.   1,000
common      100 % 

AP Global Holdings, Inc.

   Common      1,000         100       AmSafe
Global
Holdings, Inc.   100
common      100 % 

AP Global Acquisition Corp.

   Common      1,000         100       AP Global
Holdings, Inc.   100
common      100 % 

AmSafe Industries, Inc.

   Common      1000         100       AP Global
Acquisition
Corp.   100
common      100 % 

AmSafe – C Safe, Inc.

   Common      1000         1,000       Bridport – Air
Carrier, Inc.   1,000
common      100 % 

AmSafe Global Services (Private) Limited

   Ordinary
Shares      55,000         55,000       AmSafe, Inc.   35,750
ordinary
shares      65 % 

DEBT SECURITIES

Amended and Restated Intercompany Note, dated as of February 9, 2011, made by
each of the payors listed on the signature pages thereto in favor of the Payees
(as defined therein), as amended, restated, supplemented or otherwise modified
from time to time.



--------------------------------------------------------------------------------

Schedule III

to Supplement No. 3

to the Guarantee and

Collateral Agreement

INTELLECTUAL PROPERTY

PATENTS

 

Country

  

Application No.
Filing Date

  

Title

  

Patent No.
Issue Date

  

Expiration Date

  

Owner

Australia   

11080/2008

03/04/2008

   Buckle Assembly   

320021

06/17/2008

   03/04/2018    AmSafe, Inc. Australia   

11892/2008

04/22/2008

   Buckle Assembly   

320700

08/08/2008

   04/22/2018    AmSafe, Inc. Canada   

125037

03/04/2008

   Buckle Assembly   

125037

02/27/2009

   02/27/2019    AmSafe, Inc. Canada   

125038

03/05/2008

   Buckle Assembly   

125038

02/27/2009

   02/27/2019    AmSafe, Inc. China   

200830121707.3

05/06/2008

   Buckle Assembly   

200830121707.3

06/03/2009

   05/06/2018    AmSafe, Inc European Community   

000890462-0001, -0002

03/04/2008

   Buckle Assembly   

000890462-0001, -0002

03/04/2008

   03/04/2033    AmSafe, Inc Europe   

06772609.1

06/08/2006

   Buckle Assembly having Single Release for Multiple Belt Connectors    NA
Application Pending    NA
Application Pending    AmSafe, Inc. Japan   

2008-005447

03/05/2008

   Buckle Assembly   

1339383

08/08/2008

   08/08/2028    AmSafe, Inc. Japan   

2008-011460

05/07/2008

   Buckle Assembly   

1358516

04/03/2009

   04/03/2029    AmSafe, Inc. United States   

11/148,914

06/09/2005

   Buckle Assembly having Single Release for Multiple Belt Connectors   

7,263,750

09/04/2007

   06/09/2025    AmSafe, Inc. United States   

11/844,709

08/24/2007

   Buckle Assembly having Single Release for Multiple Belt Connectors   

7,614,124

11/10/2009

   06/09/2025    AmSafe, Inc. United States   

08/861,882

05/20/1997

   Device for Prevention of Slap-Back Lock of Inertia Reel   

5,794,878

08/18/1998

   05/20/2017    Am-Safe, Inc. United States   

29/284,338

09/05/2007

   Buckle Assembly   

D578,931

10/21/2008

   10/21/2022    AmSafe, Inc. United States   

12/563,294

09/21/2009

   Buckle Assembly having Single Release for Multiple Belt Connectors    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

12/027,985

02/07/2008

   Occupant Restraint Systems for Use in Military Land Vehicles and Other
Vehicles    NA
Application Pending    NA
Application Pending    AmSafe, Inc.



--------------------------------------------------------------------------------

Country

  

Application No.
Filing Date

  

Title

  

Patent No.
Issue Date

  

Expiration Date

  

Owner

United States   

12/711,235

02/23/2010

   Seat Harness Pretensioner    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

13/109,967

05/17/2011

   Seat Harness Pretensioner    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

12/569,522

09/29/2009

   Tensioning Apparatuses for Personal Restraint Systems and Associated Systems
and Methods    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

13/097,862

04/29/2011
Not yet published

   Buckle Assemblies with Swivel and Dual Release Features and Associated
Methods of Use and Manufacture    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

13/187,265

07/20/2011

   Restraint Harness and Associated Methods of Use and Manufacture    NA
Application Pending    NA
Application Pending    AmSafe, Inc. Canada   

139699

03/15/2011

   Buckle Assembly   

139699

10/24/2011

   10/24/2021    AmSafe Commercial Products, Inc. Canada   

139700

03/15/2011

   Buckle Assembly   

139700

10/24/2011

   10/24/2021    AmSafe Commercial Products, Inc. Canada   

2,719,360

03/31/2009

   Multi-Pivot Latch Assemblies    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. Canada   

2,757,428

06/16/2009

   Multi-Pivot Latch Assemblies    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. Canada   

2,719,846

11/02/2010

   Devices for Adjusting Tension in Seatbelts and Other Restraint System Webs
and Associated Methods    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. European Community   

001286207-0002

07/21/2011

   Latch Assembly   

001286207-0002

07/21/2011

   07/21/2036    AmSafe Commercial Products, Inc. European Community   

001286207-0001

07/21/2011

   Latch Assembly   

001286207-0002

07/21/2011

   07/21/2036    AmSafe Commercial Products, Inc.



--------------------------------------------------------------------------------

Country

  

Application No.
Filing Date

  

Title

  

Patent No.
Issue Date

  

Expiration Date

  

Owner

European Community   

001268361-0001

03/15/2011

   Buckle Assembly   

001268361-0001

03/15/2011

   03/15/2036    AmSafe Commercial Products, Inc. European Community   

001268361-0002

03/15/2011

   Buckle Assembly   

001268361-0002

03/15/2011

   03/15/2036    AmSafe Commercial Products, Inc. European Community   

001268361-0003

03/15/2011

   Buckle Assembly   

001268361-0003

03/15/2011

   03/15/2036    AmSafe Commercial Products, Inc. Europe   

09726854.4

03/31/2009

   Multi-Pivot Latch Assemblies    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. Europe   

09842837.8

06/16/2009

   Multi-Pivot Latch Assemblies    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. PCT   

US2011/032339

04/13/2011

   Multi-Pivot Latch Assemblies    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. PCT   

US2010/055475

11/04/2010

   Restraint System Buckle Components Having Tactile Surfaces, and Associated
Methods of Use and Manufacture    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. PCT   

US2011/051783

09/15/2011

Not yet published

   Magnetic Buckle Assemblies and Associated Methods of Use with Child Seats and
Other Restraint Systems    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. PCT   

US2011/051800

09/15/2011

Not yet published

   Semi-Rigid Belt Systems for Use with Child Seats and Other Occupant Restraint
Systems    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. PCT   

US2011/051828

09/15/2011

Not yet published

   Occupant Restraint Systems Having Tensioning Devices, and Associated Methods
of Use and Manufacture    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. PCT   

US2011/051846

09/15/2011

Not yet published

   Occupant Restraint System Components Having Status Indicators and/or Media
Interfaces, and Associated Methods of Use and Manufacture    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc.



--------------------------------------------------------------------------------

Country

  

Application No.
Filing Date

  

Title

  

Patent No.
Issue Date

  

Expiration Date

  

Owner

United States   

10/816,013

04/01/2004

   Multi-Point Buckle for Restraint System   

7,520,036

04/21/2009

   04/01/2025    AmSafe Commercial Products, Inc. United States   

11/403,972

04/13/2006

   Child Travel Restraint System   

7,464,989

12/16/2008

   04/25/2026    AmSafe Commercial Products United States   

11/383,019

05/12/2006

   Web Adjuster and Harness for Child Restraint Seat   

7,343,650

03/18/2008

   04/12/2024    AmSafe Commercial Products, Inc. United States   

10/832,193

04/26/2004

   Adjuster for Adjustable Restraint Strap   

7,404,239

07/29/2008

   06/10/2025    AmSafe Commercial Products, Inc. United States   

29/197,618

01/16/2004

   Buckle with Slide Button   

D519,406

04/25/2006

   04/25/2020    AmSafe Commercial Products, Inc. United States   

29/199,301

02/12/2004

   Hook with Rounded End   

D499,007

11/30/2004

   11/30/2018    AmSafe Commercial Products, Inc. United States   

10/794,554

03/05/2004

   Buckle and Frame for Restraint to a Harsh Environment   

7,093,331

08/22/2006

   03/05/2024    AmSafe Commercial Products, Inc. United States   

12/060,095

03/31/2008

   Multi-Pivot Latch Assemblies   

7,918,001

04/05/2011

   11/01/2029    AmSafe Commercial Products, Inc. United States   

29/385,173

02/09/2011

   Latch Assembly   

D649,432

11/29/2011

   11/29/2025    AmSafe Commercial Products, Inc. United States   

29/385,342

02/11/2011

   Latch Assembly   

D649,433

11/29/2011

   11/29/2025    AmSafe Commercial Products, Inc. United States   

12/415,906

03/31/2009

   Multi-Pivot Latch Assemblies    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. United States   

12/485,778

06/16/2009

   Multi-Pivot Latch Assemblies    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc.



--------------------------------------------------------------------------------

Country

  

Application No.
Filing Date

  

Title

  

Patent No.
Issue Date

  

Expiration Date

  

Owner

United States   

12/775,268

05/06/2010

   Multi-Pivot Latch Assemblies    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. United States   

13/028,070

02/15/2011

   Multi-Pivot Latch Assemblies    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. United States   

12/943,811

11/10/2010

   Buckle Assemblies for Personal Restraint Systems and Associated methods of
Use and Manufacture    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. United States   

12/756,143

04/07/2010

   Child Safety Seat Attachment Belt Retractor System    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. United States   

12/917,898

11/02/2010

   Devices for Adjusting Tension in Seatbelts and Other Restraint System Webs
and Associated Methods    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. United States   

12/939,809

11/04/2010

   Restraint System Buckle Components Having Tactile Surfaces, and Associated
Methods of Use and Manufacture    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. United States   

13/233,835

09/15/2011
Not yet published

   Magnetic Buckle Assemblies and Associated Methods of Use with Child Seats and
Other Restraint Systems    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. United States   

13/234,074

09/15/2011
Not yet published

   Occupant Restraint Systems Having Tensioning Devices, and Associated Methods
of Use and Manufacture    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. United States   

13/234,106

09/15/2011
Not yet published

   Occupant Restraint System Components Having Status Indicators and/or Media
Interfaces, and Associated Methods of Use and Manufacture    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. United States   

29/369,965

09/15/2011
Not yet published

   Buckle Assembly    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. United States   

29/369,967

09/15/2010
Not yet published

   Buckle Assembly    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc.



--------------------------------------------------------------------------------

Country

  

Application No.
Filing Date

  

Title

  

Patent No.
Issue Date

  

Expiration Date

  

Owner

United States   

61/473,070

04/07/2011
Not published

   Personal Restraint Systems for Use in Recreational Utility Vehicles and Other
Vehicles    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. United States   

61/514,743

08/03/2011
Not published

   Seatbelt Retractors and Associated Systems and Methods    NA
Application Pending    NA
Application Pending    AmSafe Commercial Products, Inc. Australia   

92315/98

09/16/1998

   Vehicle Safety System   

746194

08/01/2002

   09/16/2018    Am-Safe Incorporated Australia   

10023/02

09/16/1998

   Vehicle Safety System   

758626

07/10/2003

   09/16/2018    Am-Safe Incorporated Australia   

2004276276

09/23/2004

   Vehicle Safety System   

2004276276

07/28/2011

   09/23/2024    AmSafe, Inc. Brazil   

PI9809067-4

09/16/1998

   Vehicle Safety System   

PI9809067-4

06/21/2005

   09/16/2018    Am-Safe Incorporated Canada   

2,286,726

09/16/1998

   Vehicle Safety System   

2286726

04/25/2004

   09/16/2018    Am-Safe Incorporated Canada   

2,537,892

09/23/2004

   Vehicle Safety System   

2,537,892

09/13/2011

   09/23/2024    AmSafe, Inc. China   

98803835.8

09/18/1998

   Vehicle Safety System   

ZL98803835.8

11/13/2002

   09/16/2018    AM-Safe Inc. China   

200480027744.7

09/23/2004

   Inflatable Lap Belt Safety Bag    NA
Application Pending    NA
Application Pending    AmSafe, Inc. Europe   

01918566.9

03/11/2001

   Airbag Buckle Assembly    NA
Application Pending    NA
Application Pending    AM-Safe, Inc. Europe   

98944873.3

09/16/1998

   Vehicle Safety System    NA
Application Pending    NA
Application Pending    AmSafe, Incorporated Europe   

08745248.8

04/07/2008

   Inflatable Personal Restraint Systems Having Web-Mounted Inflators and
Associated Methods of Use and Manufacture    NA
Application Pending    NA
Application Pending    AmSafe, Inc France   

04788918.3

09/23/2004

   Inflatable Lap Belt Safety Bag   

EP1663731

05/13/2009

   09/23/2024    AmSafe, Inc. France   

01924142.1

03/12/2001

   Self-Centering Airbag and Method for Manufacturing and Tuning the Same   

EP1276644

01/03/2007

   03/12/2021    AM-Safe, Inc. France   

01920335.5

03/13/2001

   Aircraft Seat Structure   

EP1363803

02/21/2007

   03/13/2021    Am-Safe, Inc. France   

02757651.1

09/09/2002

   Vehicle Restraint System   

EP1436174

03/04/2009

   09/09/2022    AM-Safe, Commercial Products Inc.



--------------------------------------------------------------------------------

Country

  

Application No.
Filing Date

  

Title

  

Patent No.
Issue Date

  

Expiration Date

  

Owner

Germany   

112004001786.6

09/23/2004

   Inflatable Lap Belt Safety Bag   

EP1663731

01/03/2007

   09/23/2024    AmSafe, Inc. Germany   

01924142.1

03/12/2001

   Self-Centering Airbag and Method for Manufacturing and Tuning the Same   

EP1276644

01/03/2007

   03/12/2021    AM-Safe, Inc. Germany   

01920335.5

03/13/2001

   Aircraft Seat Structure   

EP1363803

02/21/2007

   03/13/2021    Am-Safe, Inc. Germany   

02757651.1

09/09/2002

   Vehicle Restraint System   

EP1436174

03/04/2009

   09/09/2022    AmSafe Commercial Products, Inc. Hong Kong   

01101730.2

03/12/2001

   Vehicle Safety System   

1030912

07/18/2003

   09/16/2018    Am-Safe Incorporated Hong Kong   

06113347.7

12/05/2006

   Inflatable Lap Belt Safety Bag   

1092769

06/22/2007

   09/23/2024    AM SAFE, INC Israel   

131218

09/16/1998

   Vehicle Safety System   

131218

10/27/2002

   09/16/2018    Am-Safe Incorporated Israel   

174093

09/23/2004

   Inflatable Lap Belt Safety Bag   

174093

05/01/2011

   09/23/2024    AmSafe, Inc. Italy   

04788918.3

09/23/2004

   Inflatable Lap Belt Safety Bag   

1663731

05/13/2009

   09/23/2024    AmSafe, Inc. Korea   

7001347/2000

09/16/1998

   Vehicle Safety System   

582508

05/16/2006

   09/16/2018    Am-Safe Incorporated Mexico   

998694

09/16/1998

   Vehicle Safety System   

230388

09/06/2005

   09/16/2018    Am-Safe Incorporated Mexico   

2006/003203

09/23/2004

   Inflatable Lap Belt Safety Bag    NA
Application Pending    NA
Application Pending    AmSafe, Inc. PCT   

US2011/048987

08/24/2011

Not yet published

   Inflator Connectors for Inflatable Personal Restraints and Associated Systems
and Methods    NA
Application Pending    NA
Application Pending    AmSafe, Inc. PCT   

US2011/056776

10/18/2011

Not yet published

   Buckle Connectors for Inflatable Personal Restraints and Associated Methods
of Use and Manufacture    NA
Application Pending    NA
Application Pending    AmSafe, Inc. PCT   

US2011/043255

07/07/2011

Not yet published

   Stitch Patterns for Restraint-Mounted Airbags and Associated Systems and
Methods    NA
Application Pending    NA
Application Pending    AmSafe, Inc. Russian Federation   

99122022

09/16/1998

   Vehicle Passenger Safety System   

2204496

05/20/2003

   09/16/2018    Am-Safe Incorporated Singapore   

200601814-7

09/23/2004

   Inflatable Lap Belt Safety Bag   

120611

05/30/2007

   09/23/2024    AMSAFE, INC. South Africa   

2006/01930

09/23/2004

   Inflatable Lap Belt Safety Bag   

2006/01930

04/25/2007

   09/23/2024    AmSafe, Inc.



--------------------------------------------------------------------------------

Country

  

Application No.
Filing Date

  

Title

  

Patent No.
Issue Date

  

Expiration Date

  

Owner

United Kingdom   

0606780.5

09/23/2004

   Inflatable Lap Belt Safety Bag   

2421482

11/29/2006

   09/23/2024    AmSafe, Inc. United Kingdom   

01924142.1

03/12/2001

   Self-Centering Airbag and Method for Manufacturing and Tuning the Same   

EP1276644

01/03/2007

   03/12/2021    Am-Safe, Inc. United Kingdom   

01920335.5

03/13/2001

   Aircraft Seat Structure   

EP1363803

02/21/2007

   03/13/2021    Am-Safe, Inc. United Kingdom   

02757651.1

09/09/2002

   Vehicle Restraint System   

EP1436174

03/04/2009

   09/09/2022    AM-Safe, Inc. United States   

09/524,191

03/13/2000

   Airbag Buckle Assembly   

6,442,807

09/03/2002

   03/13/2020    AM-SAFE, INC. United States   

09/143,756

08/31/1998

   Vehicle Safety System   

5,984,350

11/16/1999

   03/10/2018    AM-SAFE, INCORPORATED United States   

10/672,606

09/26/2003

   Inflatable Lap Belt Safety Bag   

6,957,828

10/25/2005

   03/10/2024    AMSAFE, INC. United States   

09/523,874

03/13/2000

   Self Centering Airbag and Method for Manufacturing the Same   

6,439,600

08/27/2002

   03/13/2020    AM-SAFE, INC. United States   

09/778,498

02/07/2001

   Aircraft Seat Structure   

6,505,890

01/14/2003

   02/07/2021    AM-SAFE, INC. United States   

09/950,098

09/10/2001

   Vehicle Restraint System   

6,505,854

01/14/2003

   09/10/2021    AmSafe Commercial Products, Inc. United States   

09/523,875

03/13/2000

   Air Bag Having Excessive External Magnetic Field Protection Circuitry   

6,535,115

03/18/2003

   03/13/2020    AMSAFE, INC. United States   

09/524,370

03/14/2000

   Multiple Inflator Safety Cushion   

6,217,066

04/17/2001

   03/14/2020    AM-SAFE, INCORPORATED United States   

10/705,179

11/11/2003

   Stackable Child Restraint for Aircraft   

7,011,368

03/14/2006

   11/11/2023    Am-Safe Aviation United States   

12/057,295

03/27/2008

   Inflatable Personal Restraint Systems and Associated Methods of Use and
Manufacture   

7,665,761

02/23/2010

   03/27/2028    AMSAFE, INC. United States   

12/267,430

11/07/2008

   Buckles for Inflatable Personal Restraint Systems and Associated Systems and
Methods   

7,904,997

03/15/2011

   08/26/2029    AMSAFE, INC. United States   

12/051,768

03/19/2008

   Inflatable Personal Restraint Systems Having Web-Mounted Inflators and
Associated Methods of Use and Manufacture   

7,980,590

07/19/2011

   04/02/2029    AMSAFE, INC.



--------------------------------------------------------------------------------

Country

  

Application No.
Filing Date

  

Title

  

Patent No.
Issue Date

  

Expiration Date

  

Owner

United States   

61/516,681

04/05/2011

Not published

   Airbag System with Wireless Diagnostics    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

61/533,105

09/09/2011

Not published

   Electronic Module Assembly for Inflatable Personal Restraint System and
Associated Methods    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

13/170,079

06/27/2011
Not yet published

   Sensors for Detecting Rapid Deceleration/Acceleration Events    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

13/194,411

07/29/2011
Not yet published

   Inflator Connectors for Inflatable Personal Restraints and Associated Systems
and Methods    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

13/227,392

09/07/2011
Not yet published

   Buckle Connectors for Inflatable Personal Restraints and Associated Methods
of Use and Manufacture    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

13/086,134

04/13/2011
Not yet published

   Stitch Patterns for Restraint-Mounted Airbags and Associated Systems and
Methods    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

13/227,382

09/07/2011
Not yet published

   Activation Systems for Inflatable Personal Restraint Systems    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

13/174,659

06/30/2011
Not yet published

   Inflatable Personal Restraint Systems    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

13/228,333

09/08/2011
Not yet published

   Computer System for Remote Testing of Inflatable Personal Restraint Systems
   NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

29/392,028

05/16/2011
Not yet published

   Connector for a Seatbelt Bag    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

29/389,408

04/11/2011
Not yet published

   Buckle Assembly    NA
Application Pending    NA
Application Pending    AmSafe, Inc. United States   

13/228,362

09/08/2011

Not yet published

   Computer System and Graphical Use Interface for Testing of Inflatable
Personal Restraint Systems    NA
Application Pending    NA
Application Pending    AmSafe, Inc.



--------------------------------------------------------------------------------

Country

  

Application No.
Filing Date

  

Title

  

Patent No.
Issue Date

  

Expiration Date

  

Owner

United States   

09/643,868

08/23/2000

   Vehicle Passenger Safety Devices   

6,402,251

06/11/2002

   08/23/2020    AmSafe, Inc. United States   

10/096,914

03/14/2002

   Vehicle Passenger Safety Devices   

6,616,242

09/09/2003

   08/23/2020    AmSafe, Inc. United States   

10/986,656

11/12/2004

   Vehicle Passenger Safety Devices   

7,021,719

04/04/2006

   08/23/2020    AmSafe, Inc. United States   

11/344,153

02/01/2006

   Vehicle Passenger Safety Devices   

7,140,692

11/28/2006

   08/23/2020    AmSafe, Inc.



--------------------------------------------------------------------------------

TRADEMARKS

 

Trademark

  

Country

  

Number

  

Owner

AMSAFE

   U.S.    3618970    AMSAFE, INC.

AMSAFE

   European Community    2507168    Am-Safe, Incorporated

AMSAFE (and design)

   U.S.    2740758    AMSAFE, INC.

AMSAFE (Stylized)

   European Community    2507184    Am-Safe, Incorporated

AMSAFE (Stylized)

   U.S.    2798629    AMSAFE, INC.

TEARDROP BUCKLE CONFIGURATION DESIGN

   U.S.    2880669    AMSAFE, INC.

TEARDROP BUCKLE CONFIGURATION DESIGN

   European Community    Application # 002579696    Am-Safe, Incorporated

AAIR

   U.S.    2742840    AMSAFE, INC.

AAIR Design

   U.S.    3048341    AMSAFE, INC.

AAIR—AM-SAFE AVIATION INFLATABLE RESTRAINT

   U.S.    2672741    AMSAFE, INC.

AMSAFE BRIDPORT

   U.S.    3626306    AMSAFE, INC.

CARES

   U.S.    3409726    AMSAFE, INC.

CARES KIDS FLY SAFE and design

   U.S.    3413419    AMSAFE, INC.

QUICKZIP

   U.S.    3264334    AMSAFE, INC.

THE BEST SEAT IN THE AIR

   U.S.    85488786    AMSAFE, INC.

THE BEST SEAT IN THE SKY

   U.S.    85488790    AMSAFE, INC.

AMSAFE

   China    5152276    AmSafe, Inc.

AMSAFE (and design)

   China    5152275    AmSafe, Inc.

Copyrights

None

Licenses

None